By the Court —
Lumpkin, J., delivering the opinion.
The question in this case is, should a suit at the instance of a corporation of Tennessee, against a citizen of this State, *93have been dismissed, on the sixteenth day of April, 1861, on the ground that, at that time, actual hostilities existed between the Federal Government and the Confederate States, of which Georgia.was a member? I will not stop to inquire whether the bombardment at Fort Sumter, and other facts which had transpired up to that date, showed the existence of such a war as, by the law of nations, would subject the citizens of the two countries to this recognized disability. But we utterly repudiate the idea that the State of Tennessee was, at that time, or at any other time, a party lo any such war.
We must look to the peculiar organization of our Government, State and Federal. In Europe, the act of the government is the act of each and all of its subjects, and they must be held responsible. Not so, according to my theory, with our institutions. President Lincoln may wage an unnatural and unconstitutional war upon a portion of the States; but if Tennessee, Kentucky, or any other sovereign State, refuse, by men or money, to sanction his war, the citizens of these non-concurring States are not to be considered and treated as alien enemies, outlawed by our Courts. True, Tennessee refused, at first, to secede; but she had many difficulties, peculiar to her geographical situation, to encounter. But in a few short months, by an overwhelming popular vote, she linked her destiny with that of Georgia and other Confederate States. She is entitled to our warmest sympathy. She has never aided and abetted in this unholy war upon human rights, or given comfort to our enemies.
Our judgment, therefore, is, that her people are, and always have been, entitled to all the privileges of our own citizens, and among these, is that of suing in our Courts of justice.
Let the judgment be affirmed.